Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 4, 2015

                                     No. 04-15-00005-CV

              IN RE ESTATE OF JACK HIROMI IKENAGA, Sr., Deceased,

                      From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2011-PC-4330
                      Honorable Polly Jackson Spencer, Judge Presiding

                                         ORDER
       Cheryl Hester’s extension of time to file the court reporter’s record is this date NOTED. Time is
extended to March 6, 2015.

                                                                PER CURIAM

ATTESTED TO: ______________________________
                  KEITH E. HOTTLE
                  CLERK OF COURT




cc: Shelayne Clemmer                                      David L. McLane
Prichard Hawkins McFarland & Young                        Law Office of David L. McLane, PC
10101 Reunion Place, Suite 600                            1924 N. Main Street
San Antonio, TX 78216                                     San Antonio, TX 78212-8610

Samuel Vance Houston III
Houston Dunn, PLLC
4040 Broadway St, Ste 440
San Antonio, TX 78209